DETAILED CORRESPONDENCE
This Office action is in response to the application received January 27, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 and 26-30 are rejected under 35 U.S.C. 102(a) (2) as being clearly anticipated by KIM et al (2019/0382617).
The claimed invention recites the following:

    PNG
    media_image1.png
    201
    675
    media_image1.png
    Greyscale

KIM et al report a photosensitive resin composition comprising a polysilsesquioxane, a carbon black dispersion, a photoinitiator and solvent for use as a light-shielding black resist composition.
Applicants are directed to paragraph [0072] – [0076] wherein a polysilsesquioxane-based black resist composition is prepared having a carbon black dispersion in an amount of 200 parts by weight of the dispersion.  The transmittance of the black colorant is seen to have an optical density of 3.1 which is asserted to meet the claimed transmittance ratio due to the excellent pattern as reported in Table 4 see below:
when exposed to i-line 365 nm as seen in paragraph [0083].  and forms a good pattern.

    PNG
    media_image2.png
    232
    583
    media_image2.png
    Greyscale

The claims above are asserted to be anticipated by the disclosed Examples 1-5 and no claims are allowed.
Claims 16, 22, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2019/0382617).
The claimed invention has been recited above and is included by reference.
KIM et al has been discussed above for the resist composition comprising a polysilsesquioxane resin, a carbon black dispersion, a photoinitiator and a solvent, see paragraphs [0072] – [0076].
The reference lacks the claimed content of the carbon black as recited in claim 22, however applicants are directed to paragraph [0036] wherein the carbon black pigment can be used in an amount of 10 to 300 parts by weight, more preferably 70 to 150 parts by weight with respect to 100 parts by weight of the random copolymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use 70 parts by weight of the carbon black in the resist composition of KIM et al with the reasonable expectation of same or similar results for a resist composition which is excellent in pattern formation, optical density and high resistance value as reported by KIM et al.
Claims 20,21,23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references of record disclose the claimed polysilsesquioxane resin having the unit of formula (Ia’) and (Ia) as recited in claims 20 and 21, the lacking the two or more (meth) acryloyloxy groups of claims 23 and 24 and the saccharide of claim 25.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TANIGAKI et al (2019/0072851) is cited of interest as reporting a composition having a polysiloxane, carbon black and a photoinitiator.  The reference lacks the claimed polysilsesquioxane resin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                   
J. Chu
August 13, 2022